 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA and                 No. 2:12-cv-01783-MCE-DB
      THE STATE OF CALIFORNIA ex rel.,
12    NANCY A. SMITH and WENDY S.
      JOHNSON,
13                                                 ORDER
                       Plaintiffs,
14
             v.
15
      NEIL ALAN VAN DYCK, DPM,
16    individually, et al.,
17                     Defendants.
18
19

20          This action arose from Defendant Neil Alan Van Dyck’s submission of false

21   insurance claims to various government health insurers in violation of the False Claims

22   Act, 31 U.S.C. § 3729, et seq. (“FCA”). On October 26, 2015, Defendant entered a plea

23   admitting guilt in a criminal case, which served as the undisputed factual basis for this

24   qui tam civil action. On October 22, 2018, this Court granted final judgment for the

25   United States and the State of California (ECF No. 102), and thereafter entered final

26   judgment. ECF No. 103. Presently before the Court are relators Nancy A. Smith and

27   Wendy S. Johnson’s (“Relators”) Motion for an Award of Attorneys’ Fees and Costs

28   (ECF No. 104), to which Defendants Neil Alan Van Dyck, DPM, et al. (“Defendants”) filed
                                                   1
 1   a Statement of Non-Opposition. ECF No. 109. Based upon the Court’s consideration of

 2   these documents Relators’ Motion (ECF No. 104) is GRANTED.1

 3           The FCA “provides for an award of attorney fees to successful plaintiffs.”

 4   Gilbrook v. City of Westminster, 177 F.3d 839, 873 (9th Cir. 1999). These fees must be

 5   “reasonable.” 31 U.S.C. § 3730(d). “A reasonable fee is that which is ‘sufficient to

 6   induce a capable attorney to undertake the representation of a meritorious civil rights

 7   case.’” K.M. ex rel. Bright v. Tustin Unified Sch. Dist., 78 F. Supp. 3d 1289, 1297 (C.D.

 8   Cal. 2015) (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). The

 9   court calculates the amount of attorney’s fees by calculating a “lodestar” and “multiplying
10   the number of hours reasonably spent on the litigation by a reasonable hourly rate.”
11   McCown v. City of Fontana Fire Dep’t, 565 F.3d 1097, 1102 (9th Cir. 2009). The
12   appropriate number of hours includes all time “reasonably expended in pursuit of the

13   ultimate result achieved in the same manner that an attorney traditionally is

14   compensated by a fee-paying client for all time reasonably expended on a matter.”

15   Hensley, 461 U.S. at 431. However, in calculating the lodestar, “the district court should

16   exclude hours ‘that are excessive, redundant, or otherwise unnecessary.’” McCown,

17   565 F.3d at 1102 (quoting Hensley, 461 U.S. at 434). Although district judges “need not,

18   and should not, become green-eyeshade accountants,” Fox v. Vice, 563 U.S. 826, 838

19   (2011), the court should provide some indication of how it arrived at its conclusions. See
20   Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008) (“When the district

21   court makes its award, it must explain how it came up with the amount.”).

22           As a general rule, in determining the lodestar figure, “the court should defer to the

23   winning lawyer's professional judgment as to how much time he was required to spend

24   on the case.” Moreno, 534 F.3d at 1112. However, the party seeking an award of

25   attorney's fees bears the burden of producing documentary evidence demonstrating “the

26   number of hours spent, and how it determined the hourly rate(s) requested.” McCown,

27
             1
               Because oral argument was not of material assistance, this Court ordered the matter submitted
28   on the briefs in accordance with Local Rule 230(g).
                                                         2
 1   565 F.3d at 1102. Then the burden shifts to the opposing party to submit evidence

 2   “challenging the accuracy and reasonableness of the hours charged or the facts

 3   asserted by the prevailing party in its submitted affidavits.” Ruff v. County of Kings,

 4   700 F. Supp. 2d 1225, 1228 (E.D. Cal. 2010).

 5          Because the lodestar figure is presumptively reasonable, “a multiplier may be

 6   used to adjust the lodestar amount upward or downward only in rare and exceptional

 7   cases, supported by both specific evidence on the record and detailed findings by the

 8   lower courts that the lodestar amount is unreasonably low or unreasonably high.”

 9   Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (citations
10   omitted).

11          Here, Relators seek $234,314 in attorneys’ fees and $108,425.03 in costs, for a

12   total of $342,739.03. Relators’ counsel produced documentary evidence demonstrating

13   that 607.88 total hours were logged to this matter over the course of six years of

14   litigation, at an average hourly rate of $385.46. ECF No. 104-1 at 8. This hourly rate is

15   in-line with typical billing rates within this district and match the lodestar calculations for

16   this matter. See Turk v. Gale/Triangle, Inc., No. 2:16-CV-00783-MCE-DB, 2017 WL

17   4181088, at *4 (E.D. Cal. Sept. 21, 2017) (“As many cases in the Eastern District

18   observe, prevailing hourly rates in the Eastern District of California are in the $400/hour

19   range, with some courts noting a higher range for partners, commensurate with
20   experience.”) (internal quotations and citations omitted). Concerning costs, Relators

21   incurred filing fees, copying fees, and research charges throughout this litigation. The

22   largest cost was spent upon a Medicare/Medicaid expert at $69,000 to review data

23   analytics and compare Defendant Van Dyck’s billing patterns with other doctors within

24   the United States and California. ECF No. 104-1, at 9. This analysis confirmed

25   Defendants’ liability and corroborated the damages amount. Id.

26   ///

27   ///

28   ///
                                                     3
 1          The Court finds that Relators’ requested attorneys’ fees and costs are reasonable.

 2   Accordingly, it is hereby ORDERED that:

 3          1.      Defendants shall pay to Relators their attorneys’ fees in this case in the

 4   amount of $234,314.00;

 5          2.      Defendants shall pay Relators their costs in this case in the amount of

 6   $108,425.03.

 7          3.      Notwithstanding the entry of final judgment (ECF No. 102), this Court

 8   retains jurisdiction to enforce its Orders in this case.

 9          IT IS SO ORDERED.
10   Dated: May 20, 2019
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     4
